UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7854



BASIL AKBAR,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GARY
MAYNARD; WILLIAM D. CATOE; TONY ELLIS; BEN
MONTGOMERY; CALVIN ANTHONY; ELAINE ROBINSON;
CHARLES YATES; TRACIE BAXLEY; J. DRIGGER; ANN
DOE; JOHN DOE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-01-3309)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Basil Akbar, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY,
MCKAY & SETTANA, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Basil Akbar seeks to appeal the district court’s order

adopting   the   magistrate   judge’s    report   and   granting   summary

judgment to the Defendants in his 42 U.S.C. § 1983 (2000) action,

and the district court’s order denying reconsideration. We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order denying reconsideration was

entered on the docket on February 24, 2003.        The notice of appeal

was filed on November 18, 2003.* Because Akbar failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                 - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -